93 N.Y.2d 1010 (1999)
719 N.E.2d 910
697 N.Y.S.2d 551
THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
v.
RICHARD GLOVER, Also Known as JOHN SMALL, Appellant.
Court of Appeals of the State of New York.
Decided August 26, 1999.
*1011 Jonathan H. Oberman, New York City, and Stanley Neustadter for appellant.
Robert M. Morgenthau, District Attorney of New York County, New York City (Theresa A. Foudy of counsel), for respondent.
Before: Chief Judge KAYE and Judges BELLACOSA, SMITH, LEVINE, CIPARICK, WESLEY and ROSENBLATT concur in memorandum.

OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division should be reversed, and a new trial ordered.
The record is insufficient to establish a "`substantial probability' that the officer's safety would be jeopardized" by the presence of defendant's brother and sister in the courtroom (People v Nieves, 90 NY2d 426, 431).
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order reversed, etc.